       Case 2:19-cv-00255-WBS-KJN Document 10 Filed 07/02/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA

MICHAEL WINSTON,                  §
                                  §
          Plaintiff,              §               Civil Action No. 2:19-cv-00255-WBS-KJN
                                  §
          v.                      §
                                  §
CREDIT COLLECTION SERVICES, INC., §
                                  §
          Defendant.              §
                                  §
                                  §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Tamar G. Ellyin                             /s/ Amy L. B. Ginsburg
  Tamar G. Ellyin, Esq.                           Amy L. B. Ginsburg, Esq.
  Yu Mohandesi, LLP                               Kimmel & Silverman, P.C.
  633 West Fifth Street                           30 East Butler Pike
  Suite 2800                                      Ambler, PA 19002
  Los Angeles, CA 90071                           Phone: 215-540-8888
  Phone: 213-419-9341                             Fax: 215-540-8817
  Email: tellyin@yumollp.com                      Email: teamkimmel@creditlaw.com
  Attorney for the Defendant                      Attorney for Plaintiff

 Date: July 2, 2019                              Date: July 2, 2019



                                      BY THE COURT:



                                      _________________________
                                                              J.
       Case 2:19-cv-00255-WBS-KJN Document 10 Filed 07/02/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Tamar G. Ellyin, Esq.
Yu Mohandesi, LLP
633 West Fifth Street
Suite 2800
Los Angeles, CA 90071
Phone: 213-419-9341
Email: tellyin@yumollp.com
Attorney for the Defendant


Dated: July 2, 2019                 By: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esq.
                                            Kimmel & Silverman, P.C.
                                            30 E. Butler Avenue
                                            Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                            Email: teamkimmel@creditlaw.com
                                            Attorney for Plaintiff
